Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of October 5, 2012 (this
“Amendment”), is entered into by and among Zayo Group, LLC, a Delaware limited
liability company (“Zayo Group”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo Group, the “Borrowers”), Morgan Stanley
Senior Funding, Inc., as term facility administrative agent (the “Term Facility
Administrative Agent”), SunTrust Bank, as revolving facility administrative
agent (the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, the “Administrative Agents”), Morgan Stanley
Senior Funding, Inc., as a joint lead arranger and joint bookrunner for the
Amendment (“MSSF”), Barclays Bank PLC, as a joint lead arranger, joint
bookrunner and syndication agent for the Amendment (“Barclays” and together with
MSSF, the “Arrangers”) and the undersigned lenders (the “Lenders”).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Credit Agreement, dated as of July 2,
2012 (as amended through the date hereof, the “Credit Agreement”; capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement);

WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agents
have agreed to amend the Credit Agreement as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

(a) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of October 5, 2012, among the Borrowers, the Administrative Agents, Morgan
Stanley Senior Funding, Inc. and Barclays Bank PLC, as arrangers for the Second
Amendment and certain Lenders.

“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agents.

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement is hereby amended by restating clauses
(a) and (b) of the definition of “Applicable Margin” as follows:

(a) in respect of the Term Loan Facility (i) 3.00% per annum for Base Rate Loans
and (ii) 4.00% per annum for Eurodollar Loans; and

(b) in respect of the Revolving Loan Facility (i) from the Agreement Date
through (and including) the date five (5) Business Days after the date on which
the Compliance Certificate is delivered to the Revolving Facility Administrative
Agent for the fiscal quarter ending on September 30, 2012, (x) 2.50% per annum
for Base Rate Loans and (y) 3.50% per annum for Eurodollar Loans, and
(ii) thereafter, the applicable margin determined by the Revolving Facility
Administrative Agent based upon the Total Leverage Ratio for the fiscal quarter
most recently ended, effective as of the fifth Business Day after the day the
Compliance Certificate is delivered to the Revolving Facility Administrative
Agent for such fiscal quarter most recently ended, expressed as a per annum rate
of interest as set forth in the table below:

 

Level

  

Total Leverage Ratio

   Applicable Margin
for Eurodollar
Loans     Applicable Margin for
Base Rate Loans  

I

   Greater than 4.50 to 1.00      3.50 %      2.50 % 

II

   Less than or equal to 4.50:1.00 but greater than 3.50:1.00      3.25 %     
2.25 % 

III

   Less than or equal to 3.50:1.00 but greater than 3.00:1.00      3.00 %     
2.00 % 

IV

   Less than or equal to 3.00:1.00 but greater than 2.50:1.00      2.75 %     
1.75 % 

V

   Less than or equal to 2.50:1.00      2.50 %      1.50 % 

(c) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(a) of the definition of “Eurodollar Rate” as “(a) solely in the case of any
Term Loan, 1.25% per annum and”;

(d) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(iv) of the definition of “Base Rate” as “(iv) solely in the case of any Term
Loan, 2.25%.”;

(e) Section 2.5(d) of the Credit Agreement is hereby amended by deleting the
phrase “on a pro rata basis among the Lenders in accordance with their
respective Commitment Ratios;” and replacing it in its entirety with the phrase
“(i) on a pro rata basis among the Lenders in accordance with their respective
Commitment Ratios or (ii) solely in connection with the Second Amendment on the
Second Amendment Effective Date, of any Revolving Facility Lender or Lenders, as
selected at the Borrowers’ discretion;”;

 

  2    Amendment No. 2 to      Credit Agreement



--------------------------------------------------------------------------------

(f) The first sentence of Section 2.17(b)(i) of the Credit Agreement is hereby
restated in its entirety to read as follows:

The Borrowers may at any time or from time to time, after the Second Amendment
Effective Date, upon not less than five (5) Business Days written notice to each
Administrative Agent (whereupon the applicable Administrative Agent shall
promptly deliver a copy of such notice to each of the applicable Lenders),
request that one or more new tranche of Term Loans (the “Incremental Term
Loans”) or one or more new tranche of Revolving Loans be made available to the
Borrowers (the “Incremental Revolving Loans”, together the “Incremental Loans”)
in an aggregate amount, together with any Funded Debt incurred pursuant to
Section 8.1(r) on or after the Second Amendment Effective Date, not to exceed
(A) $750,000,000, provided that, immediately prior to, and after giving effect
to the incurrence of such Incremental Loans and any transaction consummated in
connection therewith, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects, (y) no Default or Event of Default shall have occurred and be
continuing and (z) the Senior Secured Leverage Ratio is no greater, calculated
on a pro forma basis, than 4.50 to 1.00, plus (B) an aggregate additional amount
of Incremental Loans, provided that, immediately prior to, and after giving
effect to the incurrence of such aggregate additional amount of Incremental
Loans and any transaction consummated in connection therewith, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects, (y) no Default or Event
of Default shall have occurred and be continuing and (z) the Senior Secured
Leverage Ratio is no greater, calculated on a pro forma basis, than 4.00 to
1.00.

(g) Section 8.1(r) of the Credit Agreement is hereby restated in its entirety to
read as follows:

(r) Permitted Secured Indebtedness, together with any Funded Debt incurred
pursuant to Section 2.17(b), in an aggregate amount not to exceed
(A) $750,000,000, provided that, immediately prior to, and after giving effect
to the incurrence of such Permitted Secured Indebtedness and any transaction
consummated in connection therewith, the Senior Secured Leverage Ratio is no
greater, calculated on a pro forma basis, than 4.50 to 1.00, plus (B) an
aggregate additional amount of Permitted Secured Indebtedness, provided that,
immediately prior to, and after giving effect to the incurrence of such
aggregate additional amount of Permitted Secured Indebtedness and any
transaction consummated in connection therewith, the Senior Secured Leverage
Ratio is no greater, calculated on a pro forma basis, than 4.00 to 1.00; and

 

  3    Amendment No. 2 to      Credit Agreement



--------------------------------------------------------------------------------

(h) The first proviso to Section 8.7(c) of the Credit Agreement is hereby
restated in its entirety to read as follows:

provided, however, that the Borrower Parties and their Restricted Subsidiaries
shall be permitted to consummate an acquisition described above if, (i) before
and after giving effect to such acquisition, no Default or Event of Default has
occurred and is continuing or would result from the making of such acquisition
and (ii) the Borrower Parties are in compliance with the Financial Covenants on
a Pro Forma Basis and the Administrative Borrower, on behalf of the Borrower
Parties, delivers to each Administrative Agent a certificate, together with
supporting documents in form and substance reasonably satisfactory to each
Administrative Agent, executed by an Authorized Signatory certifying to
compliance with the Financial Covenants on a Pro Forma Basis, as of the date of
such proposed acquisition, both before and after giving effect to such
acquisition.

SECTION 2. Reference to and Effect on the Loan Documents.

(a) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived):

(a) The Administrative Agents shall have received counterparts of this Amendment
executed by the Borrowers, the Arrangers, the Lenders and any Increasing Lenders
on, or prior to, 12:00 p.m., New York City time on October 3, 2012 (the “Consent
Deadline”) ;

(b) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
immediately prior to and after giving effect to the Effective Date, no Default
or Event of Default shall have occurred and be continuing; and

(c) The Borrowers shall have paid all reasonable and documented costs and
expenses of the Administrative Agents in connection with this Amendment
(including the reasonable and documented fees, disbursements and other charges
of Shearman & Sterling LLP as counsel to the Administrative Agents).

SECTION 4. Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Administrative Agents that:

 

  4    Amendment No. 2 to      Credit Agreement



--------------------------------------------------------------------------------

(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it;

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies; and

(c) immediately upon consummation of the transactions contemplated in connection
with this Amendment on the Effective Date, the commitments for the Revolving
Loan Facility shall reflect Lenders, amounts and percentages substantially the
same as those set forth on Annex I hereto.

SECTION 5. Increasing Lenders. If any Lender declines or fails to consent to
this Amendment by returning an executed counterpart of this Amendment to the
applicable Administrative Agent prior to the Consent Deadline, then pursuant to
and in compliance with the terms of Section 11.16 of the Credit Agreement, such
Lender may be replaced and its commitments and/or obligations purchased and
assumed by either a new lender (a “New Lender”) or an existing Lender which is
willing to increase its Revolving Loan Commitments and/or Term Loans as set
forth on such Lender’s signature page hereto (an “Existing Lender” and, together
with any New Lender, the “Increasing Lenders”) upon execution of this Amendment
(which will also be deemed to be the execution of an Assignment and Assumption
Agreement substantially in the form of Exhibit A hereto).

SECTION 6. Costs and Expenses. The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Administrative Agents in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agents), are expenses that the Borrowers are required to pay or reimburse
pursuant to Section 11.2 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

  5    Amendment No. 2 to      Credit Agreement



--------------------------------------------------------------------------------

SECTION 9. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  6    Amendment No. 2 to      Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.

 

ZAYO GROUP, LLC,

as a Borrower

By:

  /s/ Scott E. Beer   Name: Scott E. Beer  

Title: Vice President, General Counsel

and Secretary

ZAYO CAPITAL, INC.,

as a Borrower

By:

  /s/ Scott E. Beer   Name: Scott E. Beer  

Title: Vice President, General Counsel

and Secretary

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING,

INC., as Term Facility Administrative Agent

By:   /s/ S Stephen B. King   Name: Stephen B. King   Title: VP

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Revolving Facility Administrative Agent

By:

 

/s/ Andrew Cozewith

 

Name: Andrew Cozewith

 

Title: Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among ZAYO GROUP,
LLC, a Delaware limited liability company (the “Administrative Borrower”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”).

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Loans owing to the Assignee will be as set forth on Schedule 1.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

The Assignee (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
applicable Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints
and authorizes the applicable Administrative Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to such Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto,
(e) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (f) attaches any U.S. Internal Revenue Service
forms required under Section 2.8(b)(v) of the Credit Agreement.



--------------------------------------------------------------------------------

Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the applicable Administrative Agent and (b) if
the Assignee is not a Lender, a completed Administrative Questionnaire, for
acceptance and recording by the applicable Administrative Agent. Unless
otherwise indicated on Schedule 1, the effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
applicable Administrative Agent.

Upon such acceptance and recording by the applicable Administrative Agent, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance and the Credit
Agreement, shall have the rights and obligations of a Lender thereunder, and
(b) the Assignor shall, to the extent provided in this Assignment and Acceptance
and the Credit Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement.

Upon such acceptance and recording by the applicable Administrative Agent, from
and after the Effective Date, such Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement. In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.

 

[NAME OF ASSIGNOR], as the Assignor By:  

 

Name:  

 

Title:  

 

Date:                                    , 20                     [NAME OF
ASSIGNEE], as the Assignee By:  

 

Name:  

 

Title:  

 

Date:                                    , 20                    

 

ACCEPTED [AND APPROVED]1 THIS              DAY

OF             , 20            :

[SUNTRUST BANK, as the Administrative Agent for the Revolving Loan Facility

By:  

 

Name:  

 

Title:                                                                         
                                       ]2

[MORGAN STANLEY, as the Administrative Agent for the Term Loan Facility

By:  

 

Name:  

 

Title:                                                                        
                                         ]3

[ZAYO GROUP, LLC, as Administrative

Borrower, on behalf of the Borrowers

By:  

 

Name:  

 

Title:                                                                         
                                       ]4

 

1 

If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement.

2 

If applicable.

3 

If applicable.

4 

If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ASSIGNMENT AND ACCEPTANCE

 

Type of Commitment/Loan Assigned: [Revolving Loan] [Term Loan]

 

Commitment/Loans of Assignor prior to assignment:

   $                                                                  

Commitment/Loans assigned to Assignee:

   $                                                                  

Commitment/Loans of Assignor after assignment:

   $                                                                  

Commitment/Loans Ratio of Assignee after assignment:

                                                                     %

The Assignee’s Domestic Lending Office:

  

 

  

 

  

 

The Assignee’s Eurodollar Lending Office:

  

 

  

 

  

 

Effective Date (if other than date of acceptance by the applicable
Administrative Agent):                        ,20             



--------------------------------------------------------------------------------

Annex I

Revolving Loan Facility

 

Lender

   Revolving Loan Commitment      Commitment Ratio  

Morgan Stanley Senior Funding, Inc.

   $ 53,333,333.34         23.7037036 % 

Barclays Bank PLC

   $ 53,333,333.33         23.7037036 % 

SunTrust Bank

   $ 53,333,333.33         23.703704 % 

Royal Bank of Canada

   $ 30,000,000.00         13.3333333 % 

UBS Loan Finance LLC

   $ 25,000,000.00         11.1111111 % 

Goldman Sachs Bank USA

   $ 10,000,000.00         4.4444444 % 

Totals

   $ 225,000,000         100 % 